     9:19-cv-02969-TLW      Date Filed 04/17/20    Entry Number 21     Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           BEAUFORT DIVISION

Domonique Keshawn Dingle,                      Case No. 9:19-cv-02969-TLW

             PETITIONER

       v.
                                                               Order
Warden Boggs, FCI Williamsburg,

             RESPONDENT



      Petitioner Domonique Keshawn Dingle, proceeding pro se, filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. The matter now

comes before the Court for review of the Report and Recommendation (Report) filed

by the magistrate judge to whom this case was assigned. ECF No. 18. In the Report,

the magistrate judge recommends that Respondent’s motion for summary judgment

be granted and the petition be dismissed. Petitioner filed objections to the Report.

ECF No. 20. This matter is now ripe for decision.

      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.


                                           1
     9:19-cv-02969-TLW       Date Filed 04/17/20   Entry Number 21   Page 2 of 2




Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted). In light of the standard set forth in Wallace, the Court has

reviewed, de novo, the Report and the objections.

      The undersigned will not restate the analysis by the magistrate judge.

However, in summary, Petitioner’s federal sentence was consecutive to his state

sentence. As well, he did receive credit on his state sentence from February 3, 2017

through January 22, 2018, when he was “borrowed” from state custody by the United

States Marshals Service. Specifically, a prisoner cannot receive double custody credit

under 18 U.S.C. § 3585(b).

      After careful review of the Report and the objections, for the reasons stated by

the magistrate judge, the Report, ECF No. 18, is ACCEPTED, Petitioner’s objections,

ECF No. 20, are OVERRULED, and Respondent’s motion for summary judgment,

ECF No. 13, is GRANTED. This action is hereby DISMISSED.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

April 17, 2020
Columbia, South Carolina




                                           2
